DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 6-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0279262, relying on the provisional application 62/475,600) in view of Basu Mallick et al. (US 2016/0234714) and Ye (US 2018/0270021, relying on the provisional application 62/471,935).
Regarding Claim 1, Babaei teaches a user equipment (UE) ([0194] a wireless device), comprising: a processor configured to perform instructions for ([0194] program code instructions … executable by the at least one processor):
receiving, from a base station (BS), a first duplication indicator in a radio resource control (RRC) entity of the UE, the first duplication indicator indicating that a duplication function is activated ([0293] PDCP packet duplication may be configured by radio resource configuration (RRC) signaling; [0300] whether to allow for duplication and the number of duplications may be configurable via RRC signaling per radio bearer);
receiving, from the BS, a second duplication indicator in a medium access control (MAC) entity of the UE, the second duplication indicator indicating that the duplication function is activated ([0313] the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.; [0325] the indication may be in form of a bit map. In an example, the indication may be in the MAC subheader corresponding to the BSR. In an example, a value of one in 
duplicating a packet data convergence protocol (PDCP) protocol data unit (PDU) in a PDCP entity of the UE ([0282] packet duplication may be based on PDCP with a DC architecture; [0283] PDCP duplication may be used in NR; [0288] PDCP may comprise the duplication function and/or duplicate discard function);
sending, by the PDCP entity, the PDCP PDU to a first radio link control (RLC) entity associated with the PDCP entity and a second RLC entity associated with the PDCP entity ([0305] data from a packet data convergence protocol (PDCP) entity corresponding to a bearer may be duplicated and mapped to a plurality of radio link control (RLC) entities and/or logical channels; [0296] a RLC PDU may correspond to a PDCP PDU. In an example, a duplicated RLC PDU may consist of a duplicated PDCP PDU);
receiving, by the MAC entity of the UE, a first RLC PDU on a first logical channel, wherein the first logical channel is offered to the first RLC entity by the MAC entity ([0305] data from a packet data convergence protocol (PDCP) entity corresponding to a bearer may be duplicated and mapped to a plurality of radio link control (RLC) entities and/or logical channels. In an example, scheduling of the plurality of logical channels may be performed by a single medium access control (MAC) entity; [0303] the logical channels with data and the logical channels with duplicate data may be handled by one MAC entity);
receiving, by the MAC entity, a second RLC PDU on a second logical channel, wherein the second logical channel is offered to the second RLC entity by the MAC entity ([0305] a plurality of radio link control (RLC) entities and/or logical channels. In an example, scheduling of the plurality of logical channels may be performed by a single medium access control (MAC) entity; [0303] the logical channels with data and the logical channels with duplicate data may be handled by one MAC entity);
determining, by the MAC entity, that both the first RLC PDU and the second RLC PDU are associated with the duplication function according to a first logical channel identifier (ID) of the first logical channel, a second logical channel ID of the second logical channel, the first duplication indicator, and the second duplication indicator ([0179] a MAC CE or a logical channel may be configured with a Logical Channel IDentifier (LCID); [0296] a RLC PDU may correspond to a PDCP PDU. In an example, a duplicated RLC PDU may consist of a duplicated PDCP PDU; [0288] duplication for CA may build on the PDCP split bearer for duplication to two or more logical channels associated with a MAC entity; [0293] PDCP packet duplication may be configured by radio resource configuration (RRC) signaling; [0313] the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling; [0305] data from a packet data convergence protocol (PDCP) entity corresponding to a bearer may be duplicated and mapped to a plurality of radio link control (RLC) entities and/or logical channels. In an example, scheduling of the plurality of logical channels may be performed by a single medium access control (MAC) entity).
	However, Babaei does not teach receiving, from the BS, a first set of logical channel prioritization (LCP) parameters associated with the first logical channel; 
	In an analogous art, Basu Mallick teaches receiving, from the BS, a first set of logical channel prioritization (LCP) parameters associated with the first logical channel ([0074] The Logical Channel Prioritization (LCP) procedure is applied when a new transmission is performed; [0075] RRC controls the scheduling of uplink data by signalling for each logical channel: [0076] priority where an increasing priority value indicates a lower priority level, [0077] prioritisedBitRate which sets the Prioritized Bit Rate (PBR), [0078] bucketSizeDuration which sets the Bucket Size Duration (BSD); [0117] a Prioritized Bit Rate (PBR) is defined for each logical channel);
receiving, from the BS, a second set of LCP parameters associated with the second logical channel ([0074] The Logical Channel Prioritization (LCP) procedure is applied when a new transmission is performed; [0075] RRC controls the scheduling of uplink data by signalling for each logical channel: [0076] priority where an increasing priority value indicates a lower priority level, [0077] prioritisedBitRate which sets the Prioritized 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Basu Mallick’s method with Babaei’s method so that it can improve resource allocation management for a mobile station (Basu Mallick [0001]) by configuring the LCP parameters for the RLC PDUs. Moreover, different QoS requirements from different packet data flows can be satisfied.
	The combination of Babaei and Basu Mallick does not teach performing, by the MAC entity, a first LCP operation to generate a first MAC PDU to be transmitted on a first radio resource allocated by the BS based on the first set of LCP parameters and the second set of LCP parameters, the first MAC PDU including the first RLC PDU but not the second RLC PDU; and performing, by the MAC entity, a second LCP operation to generate a second MAC PDU to be transmitted on a second radio resource allocated by the BS based on the first set of LCP parameters and the second set of LCP parameters, the second MAC PDU including the second RLC PDU but not the first RLC PDU.
	In an analogous art, Ye teaches performing, by the MAC entity, a first LCP operation to generate a first MAC PDU to be transmitted on a first radio resource allocated by the BS ([0026] wherein a priority of the first logical channel and a priority of the second logical channel are higher than a priority of the logical channel associated to the second RB. The UE may perform a logical channel prioritization to prioritize either 
performing, by the MAC entity, a second LCP operation to generate a second MAC PDU to be transmitted on a second radio resource allocated by the BS ([0026] wherein a priority of the first logical channel and a priority of the second logical channel are higher than a priority of the logical channel associated to the second RB. The UE may perform a logical channel prioritization to prioritize either the first data or the duplicate higher than the second data according the priorities of either the first logical channel or the second logical channel and the logical channel associated to the second RB) based on the first set of LCP parameters and the second set of LCP parameters ([0026] a priority of the first logical channel and a priority of the second logical channel), the second MAC PDU including the second RLC PDU but not the first RLC PDU ([0018] Then, when the UE receives a second uplink grant for uplink transmission on a second carrier from the BS, the UE generates a second MAC PDU for transmission. The UE includes the duplicate of the first data in the second MAC PDU and transmits the duplicate to the BS).


Regarding Claim 6, the combination of Babaei, Basu Mallick and Ye, specifically Babaei teaches the second duplication indicator includes a flag bit in a MAC header ([0313] the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.; [0325] the indication may be in form of a bit map. In an example, the indication may be in the MAC subheader corresponding to the BSR. In an example, a value of one in the bit map corresponding to a logical channel may indicate that there is one or more logical channels corresponding to the logical channel with duplicate data).

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 13, Babaei does not teach performing the first LCP operation comprises: maintaining a first token bucket for the first logical channel based on the first 
In an analogous art, Basu Mallick teaches performing the first LCP operation comprises: maintaining a first token bucket for the first logical channel based on the first set of LCP parameters ([0132] In the token-bucket model, each logical channel is associated with two parameters: bucketSizeDuration and prioritisedBitRate; [0079] The bucket size of a logical channel is equal to PBRxBSD, where PBR and BSD are configured by upper layers); and maintaining a second token bucket for the second logical channel based on the second set of LCP parameters ([0132] In the token-bucket model, each logical channel is associated with two parameters: bucketSizeDuration and prioritisedBitRate; [0079] The bucket size of a logical channel is equal to PBRxBSD, where PBR and BSD are configured by upper layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Basu Mallick’s method with Babaei’s method so that it can improve resource allocation management for a mobile station (Basu Mallick [0001]) by configuring the LCP parameters for the RLC PDUs. Moreover, different QoS requirements from different packet data flows can be satisfied.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al. (US 2018/0279358) teaches method for data multiplexing in wireless network.
Kim et al. (US 2018/0139030) teaches method for activating/deactivating cells with LCP procedure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413